Citation Nr: 0812018	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-39 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased initial rating for hepatitis C, 
rated as noncompensable for the period from October 3, 2002, 
to September 23, 2007, and as 10 percent disabling as of 
September 24, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to July 
1970 and from July 1972 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a noncompensable rating for 
hepatitis C, effective October 3, 2002.  

An October 2007 rating decision increased the rating for 
hepatitis C, from 0 to 10 percent disabling, effective 
September 24, 2007.  However, as that grant does not 
represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period of October 3, 2002, to September 23, 2007, 
the veteran's hepatitis C was asymptomatic.  

2.  For the period since September 24, 2007, the veteran's 
hepatitis C has been manifested by intermittent fatigue, 
malaise, nausea, anorexia, arthralgia, and right upper 
quadrant pain.  There have been no incapacitating episodes 
during the period under consideration of more than two weeks 
duration in a 12-month period.   


CONCLUSION OF LAW

The criteria for a compensable initial rating for hepatitis C 
have not been met for the period from October 3, 2002, to 
September 23, 2007.  The criteria for an initial rating in 
excess of 10 percent for hepatitis C have not been met for 
the period from September 24, 2007, to the present.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code (DC) 7354 (2007).   
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2007); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 7354, which provides criteria for the 
evaluation of hepatitis C, a 0 percent rating is assigned for 
hepatitis C that is nonsymptomatic.  A 10 percent rating is 
assigned for hepatitis C with intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  A 20 percent rating is assigned for hepatitis 
C with daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is assigned for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 
100 percent rating is assigned for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  38 
C.F.R. § 4.114, DC 7354 (2007).   

Incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, DC 7354, Note 2 (2007).  The 
term substantial weight loss means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer.  The term minor weight loss means a 
weight loss of 10 to 20 percent of the individual's baseline 
weight, sustained for three months or longer.  Baseline 
weight means the average weight for the two-year-period 
preceding onset of the disease.  38 C.F.R. § 4.112 (2007).   

Post-service medical records dated from August 2002 to 
January 2007 show that the veteran received intermittent 
treatment for his diagnosed hepatitis C.  A November 2002 VA 
treatment report noted that he remained asymptomatic for his 
hepatitis C.  The evidence showed that he experienced some 
nausea, light-headedness, confusion, and diminished appetite 
as normal reactions to the hepatitis C medication he was 
taking.  The evidence otherwise reflected that the veteran 
did not have nausea, fatigue, anorexia, or muscle and joint 
aches.  He also consistently had a good appetite.  

On VA examination in January 2003, the examiner noted that 
the veteran had positive hepatitis C serology in his 
treatment records, but he also had normal liver function 
tests and negative hepatitis A and hepatitis B serology.  The 
veteran's liver was not found to be enlarged or tender.  He 
denied the use of alcohol for more than two months and 
specifically denied using injectable medication and 
intravenous drugs, being sexually exposed to males, and being 
exposed to intravenous drug abusers.  He reported having 
sixteen female sexual partners, of which six were prostitutes 
in Europe.  He stated that he was not certain whether another 
six Vietnamese sexual partners had been intravenous drug 
abusers.  The examiner found no evidence of blood transfusion 
in the veteran's file at the time of his right subcostal 
surgical approach to his atrial septal repair.  He diagnosed 
the veteran with hepatitis C secondary to sexual exposure 
between 1967 and 1980.  

On VA examination in September 2007, the veteran complained 
that he was becoming more tired.  The examiner was unable to 
comment on whether the veteran had incapacitating episodes in 
the previous 12 months because he was unable to see the 
doctor due to his incarcerated status.  The veteran reported 
suffering acute episodes of fatigue, epigastric and right 
upper quadrant pains, nausea, anorexia, and arthralgia.  He 
denied symptoms of change of color of the urine or stool.  He 
complained of pain over the liver region and reported that he 
once had very acute pain which had not been investigated due 
to the difficulty inmates had with accessing physicians.  The 
examiner found that none of the veteran's medications by 
themselves would cause weakness and progressively worsening 
weakness.  Examination revealed a slightly enlarged liver 
with liver dullness 20 centimeters in the right midclavicular 
line.  The liver was nontender.  There was moderate 
epigastric tenderness and no palpable gallbladder or ascites 
detected at the time.  The diagnosis was genotype 2 hepatitis 
C.  The examiner opined that the veteran's unexplained 
weakness was most likely due to his active hepatitis C, which 
had only been partially and incompletely treated.        

Post-service medical records dated from October 2007 to 
December 2007 show that the veteran received treatment for 
right upper quadrant pain.  In October 2007 treatment 
reports, the veteran stated that he experienced pain four 
times in the previous month and a half and that this pain 
came and went.  He complained that the pain increased after 
dinner and caused him to be unable to sleep.  He denied 
vomiting but reported some mild nausea that also came and 
went.     

The evidence shows that from October 3, 2002, to September 
23, 2007, the veteran's hepatitis C most closely approximated 
the criteria for a 0 percent rating.  Treatment records and a 
January 2003 VA examination demonstrated that although the 
veteran had positive hepatitis C serology, he was generally 
asymptomatic.  He only experienced some nausea, light-
headedness, confusion, and diminished appetite as normal 
reactions to the medication he was taking at one point.  The 
veteran is thus not entitled to a compensable rating for the 
period of October 3, 2002, to September 23, 2007.  

The Board finds that the medical evidence shows that as of 
September 24, 2007, the veteran's hepatitis C most nearly 
approximated the criteria for a 10 percent rating.  Treatment 
records and a September 2007 VA examination revealed that the 
veteran suffered from episodes of fatigue, right upper 
quadrant pains, nausea, anorexia, and arthralgia that were 
related to his hepatitis C disease.  The evidence reflects 
that these symptoms were intermittent, with the veteran 
reporting that they came and went.  He reported that he 
experienced four episodes of periodic right upper quadrant 
pain in a month and a half.  While the Board acknowledges 
that the veteran has symptoms related to his hepatitis C 
disease, the evidence does not show that these symptoms occur 
daily, nor is there evidence of any incapacitating episodes 
where a physician prescribed bed rest.  The veteran is 
therefore not entitled to a rating in excess of 10 percent 
for the period since September 24, 2007.

In sum, the weight of the credible evidence demonstrates that 
the veteran's hepatitis C did not warrant a compensable 
rating for the period of October 3, 2002, to September 23, 
2007, and did not warrant a rating in excess of 10 percent 
disabling since September 24, 2007.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002; a rating 
decisions in June 2003; and a statement of the case in 
September 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the October 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A compensable initial rating from October 3, 2002, to 
September 23, 2007, and an initial rating in excess of 10 
percent disabling from September 24, 2007, to the present, 
for hepatitis C are denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


